DETAILED ACTION
This is a first action following a Request for Continued Examination dated 16 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020, has been entered.

Status of the Claims
The claims submitted for review dated 10 July 2020, do not contain proper status identifiers (e.g., “Currently Amended”, “Previously Presented”, etc.) as required under 37 CFR 1.121.  For examination purposes the following is presumed:
Claims 1, 3, 5, 8, 9, 11, 12, 16 and 22 are currently amended; and
Claims 2, 4, 6, 7, 10, 13-15, 17-21 are previously presented.

Specification
Substitute Specification not Entered:
The substitute specification filed 23 July 2018, has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the submission is missing at least one of three requirements for a proper substitute specification: 
1) a marked up copy of the entire specification showing all changes by underlining any added text, 
2) a clean version (without markings) of the entire specification, and 
3) a statement that the substitute specification contains no new matter.

	In then instant case, applicant does not provide subs 2) and 3) above.  Further, applicant should note the requirements for when using strike-through for deletions versus double brackets, as upon cursory review, the examiner noted multiple 

Objection to the Specification:
	The specification dated 14 February 2019, remains under consideration.  

The disclosure is objected to because of the following informalities: as noted in the previous Office action dated 08 March 2019, the detailed description section does not disclose each of the elements listed in the figures so that one having ordinary skill in the art can understand the assembly of the present invention. The examiner is now providing further examples of the current issue: Fig. 2: 20 and 21 are not discussed in the detailed description as required; Fig. 5: 52, 53, 54, 56, 57 and 58 are not provided or discussed in the detailed description as required. These are examples from two figures and the examiner will not go through each instance for brevity. 

Proposed Claim for Allowability
The following claims have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and are presented to applicant for consideration: 

	Claim 1: (proposed amendment) A portable solar powered air-conditioning device that provides [[the]] production of cold air with an absorption-based coolant chemistry system comprising: 
a. a transparent enclosure [[with]] having a thickness configured to amplify [[the]] heat received from the sun to heat said coolant to [[its]] a vapor state, 
b. a set of solar panels used to power said air- conditioning device by converting solar energy to electrical energy and storing said electrical energy in a plurality of rechargeable batteries, 
c. a condensing tank comprising of a condensing coil and a condensing valve, said condensing coil configured to promote [[the]] heating said coolant during receipt of said heat from said sunis configured to promote 
a plurality of cooling blades and an air outlet vent, 
e. an electrical control unit configured to control said device 
whereby said device is configured to be remotely controlled by a wireless device.

Claim 2: The solar powered air-conditioning device of Claim 1 wherein said transparent enclosure is supported by a plurality of support members of equal height and length.  Allowable as is 

(proposed amendment) The solar powered air-conditioning device of Claim 1 wherein said transparent enclosure further contains an elongated heating member containing said coolant, said coolant being heated to [[its]] said vapor state when said coolant is heated by said heat from said sun .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

35 USC 112(b): indefinite language
Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
GIMYST SOLAR SYSTEM
The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant 

Below is a list of examples in claim 1 that have antecedent issues.  Many of these are repeat from those addressed in prior Office actions.
Claim 1: (sub a) "thickness", "the heat", "the sun's radiation" and "said coolant" lack antecedent basis; "its vapor state" lacks antecedent basis as it is unclear what "its" represents; (sub c) "the heating process" and "the cooling process" lack antecedent basis; (sub d) "sheets of 
The remaining claims are replete with similar issues and should be addressed accordingly.
GIMYST SOLAR SYSTEMGIMYST SOLAR SYSTEM
In addition to the above issues, the following is noted.  The examiner notes that many of the issues below are restated from the prior Office action. While applicant addressed some of the issues raised in the previous Office action, not all were addressed:
Claim 1: (sub a) "of with thickness" is an indefinite statement as it is unclear what this represents; it is unclear how "said coolant" interrelates to the transparent enclosure; sub b in its entirety is indefinite as it is unclear how the solar panels are used to power the air conditioning device; sub c in its entirety is indefinite as it is unclear how daylight hours create an effect on the system; further it is unclear how the items of sub c "support" a heating process as the scope of "support" cannot be determined based on the language provided; "sheets of rigid material" (sub d) is indefinite as the scope of what constitutes "rigid material" 
relative language and indefinite language that renders the scope of the clause indeterminable.
Claim 3: the limitation "heated to its vapor state by solar energy" is indefinite as it is unclear how the radiation achieves this.

Claims 12-22: the claims are substantially similar to claims 1-11 and replete with similar issues previously raised, and the examiner will not repeat the here for brevity.


Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The claims would be subject to further consideration upon overcoming the rejections under this heading.
Response to Arguments
Applicant provided no arguments, but only remarks directed to the most recent submission.  As a result, the examiner reserves comment under this heading at this time.

ConclusionGIMYST SOLAR SYSTEMGIMYST SOLAR SYSTEM
GIMYST SOLAR SYSTEMGIMYST SOLAR SYSTEMAny inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649